Citation Nr: 0921802	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of May 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, service connection was 
established for PTSD and a 50 percent rating was assigned, 
effected June 8, 2006.  


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1967 to June 
1971 and from May 1987 to April 2002.  

2.  In a May 2009 statement, prior to promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, that a withdrawal of this appeal is requested.  
This notice arrived at the Board in June 2009.  


CONCLUSION OF LAW
The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


